Case 3:21-mj-00087-KM Document1 Filed 09/03/21 Page 1 of 1

’

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT
for the
Middle District of Pennsylvania

 

United States of America )
v. )
Bryce Richard Stanger and Tanya Jaynene Stanger Case No. 3:24-MJ-87
)
- )
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s} of August 25,2021 ___.in the county of Union andelsewhere _ in the

Middle _ District of Pennsylvania , the defendant(s) violated:

Code Section Offense Description

21 U.S.C. Sections 841(a)(1),and . Onor about August 25, 2021, in Union County and elsewhere, the
‘(b)(1)(A) Possession with Intent to defendants, did knowingly and intentionally possess with intent to distribute
Distribute Methamphetamine and methamphetamine and heroin/fentany! , scheduled controlled substance, in
Heroin/Fentanyl and violation of 21 U.S.C. Sections 841(a){1) and (b)(1)(A), and did conspire to do
21 U.S.C. Section 846, Criminal so, In violation of 21 U.S.C. Section 846.
Conspiracy

This criminal complaint is based on these facts:
See Attached Affidavit of Probable Cause

@ Continued on the attached sheet.

    

 

Complainant's signature

__TEQ Mark Conrad;.FBI
Prinied name and title ~

Sworn to before me and signed Electronically via telephone

       

Date: Sep 3, 2021 _t

Judge's signature’ ~~

City. and state: . Scranton,PA..- Karoline Mehalchick, Chief U.S, Magistrate Judge
| Printed name and title ~~ i

 
